REGISTRATION RIGHTS AGREEMENT


 
This Registration Rights Agreement (this “Agreement”) is made and entered into
as of January 19, 2007, by and between Tribeworks, Inc., a Delaware corporation
(the “Company”), and Petroleum Corporation of Canada Limited, an Alberta
corporation (the “Stockholder”), in connection with that certain Stock and Asset
Purchase Agreement dated as of January 19, 2007 (the “Purchase Agreement”), by
and between Tribeworks, BLive Networks Inc. and other parties. Capitalized terms
used herein that are not otherwise defined have the meanings ascribed to such
terms in the Purchase Agreement.
 
RECITALS
 
WHEREAS, pursuant to the Purchase Agreement, the Stockholder is acquiring one
million one hundred thousand (1,100,000) shares (the “Shares”) of the common
stock of the Company (the “Common Stock”);
 
WHEREAS, the Shares are common stock, par value $0.01 per share (“Common
Stock”), of the Company;
 
WHEREAS, the Company desires to grant to the Stockholder certain registration
rights relating to any Common Stock and the Stockholder desires to obtain such
registration rights, on the terms and subject to the conditions set forth in
this Agreement;
 
WHEREAS, this Agreement is part of the consideration for the transactions
contemplated by the Purchase Agreement, and the Stockholder has required that
the Company enter into this Agreement as a condition to the consummation of the
transactions contemplated by the Purchase Agreement; and
 
WHEREAS, the Company is receiving, and will receive, substantial direct and
indirect benefits from the consummation of the transactions contemplated by the
Purchase Agreement;
 
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
representations, warranties, covenants and agreements set forth herein, and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties agree as follows:
 
1. Certain Definitions. As used in this Agreement, the following terms mean:
 
(a) “Affiliate” means, with respect to a specified Holder, (i) the meaning
ascribed to such term in the Purchase Agreement; (ii) the spouse or children (or
a trust exclusively for the benefit of the spouse or children) of the specified
Holder; or (iii) in the case of a Holder that is a partnership, its partners.
 
(b) “Commission” means the Securities and Exchange Commission, or any successor
agency; references in this Agreement to any rules, regulations or forms
promulgated by the Commission shall include rules, regulations and forms
succeeding to the functions thereof, whether or not bearing the same
designation.
 
1

--------------------------------------------------------------------------------


 
(c) “Holder” means the Stockholder or any transferee or assignee thereof to whom
the rights under this Agreement are assigned in accordance with Section 9,
provided that the Stockholder or such transferee or assignee then owns the
Registrable Stock.
 
(d) “Register,” “registered” and “registration” mean a registration effected by
preparing and filing a registration statement or similar document in compliance
with the 1933 Act and the declaration or ordering of effectiveness of such
registration statement or similar document.
 
(e) “Registrable Stock” means any shares of Common Stock acquired by any Holder;
provided, however, that any Registrable Stock shall cease to be Registrable
Stock when (i) a registration statement covering such Registrable Stock has been
declared effective and such Registrable Stock has been disposed of pursuant to
such effective registration statement; (ii) such Registrable Stock is sold
pursuant to Rule 144 (or any similar provision then in force) under the 1933
Act; (iii) such Registrable Stock is eligible to be sold pursuant to Rule 144(k)
under the 1933 Act; (iv) such Registrable Stock has been otherwise transferred,
no stop transfer order affecting such stock is in effect and the Company has
delivered new certificates or other evidences of ownership for such Registrable
Stock not bearing any legend indicating that such shares have not been
registered under the 1933 Act; or (v) such Registrable Stock is sold by a Person
in a transaction in which the rights under the provisions of this Agreement are
not assigned.
 
(f) “Requesting Holder” means a Holder or Holders of at least a majority of the
Registrable Stock, in the aggregate.
 
2. Piggy-Back Registration. Commencing immediately after the Closing Date, if
the Company determines that it will file a registration statement under the 1933
Act (other than a registration statement on a Form S-4 or S-8 or filed in
connection with an exchange offer or an offering of securities solely to the
Company’s existing stockholders) on any form that would also permit the
registration of the resale of the Registrable Stock and such filing is to be on
the Company’s behalf or on behalf of selling holders of the Company’s securities
for the general registration of Common Stock to be sold for cash, at each such
time the Company shall promptly give each Holder written notice of such
determination setting forth the date on which the Company proposes to file such
registration statement, which date shall be no earlier than 30 days from the
date of such notice, and advising each Holder of its right to have Registrable
Stock included in such registration. Upon the written request of any Holder
received by the Company no later than 20 days after the date of the Company’s
notice, the Company shall use its commercially reasonable efforts to cause to be
registered under the 1933 Act all of the Registrable Stock that each such Holder
has so requested to be registered. If, in the written opinion of the managing
underwriter or underwriters (or, in the case of a non-underwritten offering, in
the written opinion of the placement agent, or if there is none, the Company),
the total amount of such securities to be so registered, including such
Registrable Stock, will exceed the maximum amount of the Company’s securities
which can be marketed (a) at a price reasonably related to the then-current
market value of such securities, or (b) without otherwise materially and
adversely affecting the entire offering, then the amount of Registrable Stock to
be offered for the accounts of Holders shall be reduced pro rata to the extent
necessary to reduce the total amount of securities to be included in such
offering to the recommended amount; provided, however, that if securities are
being offered for the account of other Persons as well as the Company, such
reduction shall not represent a greater fraction of the number of securities
intended to be offered by Holders than the fraction of similar reductions
imposed on such other Persons other than the Company over the amount of
securities such other Persons intended to offer.
 
2

--------------------------------------------------------------------------------


 
3. Expenses of Registration. The Company shall bear all expenses incurred in
connection with each registration pursuant to Section 2, excluding underwriters’
discounts and selling commissions, but including, without limitation, all
registration, filing and qualification fees, word processing, duplicating,
printers’ and accounting fees (including the expenses of any special audits or
“cold comfort” letters required by or incident to such performance and
compliance), exchange listing fees or National Association of Securities Dealers
fees, messenger and delivery expenses, all fees and expenses of complying with
securities or blue sky Laws and fees and disbursements of the Company’s legal
counsel. The selling Holders shall bear and pay the underwriting commissions and
discounts applicable to the Registrable Stock offered for their account in
connection with any registrations, filings and qualifications made pursuant to
this Agreement.
 
4. Holdback Agreement.
 
(a) Restrictions on Public Sale by Holder. To the extent not inconsistent with
applicable law, each Holder whose Registrable Stock is included in a
registration statement agrees not to effect any public sale or distribution of
the issue being registered or any similar security of the Company, or any
securities convertible into or exchangeable or exercisable for such securities,
including a sale pursuant to Rule 144 under the 1933 Act, during the 14 days
prior to, and during the 180-day period beginning on, the effective date of such
registration statement (except as part of the registration), if and to the
extent requested by the managing underwriter or underwriters in the case of an
underwritten public offering or if and to the extent requested by the Company in
the case of a nonunderwritten public offering.
 
(b) Restrictions on Public Sale by the Company and Others. The Company agrees
(i) not to effect any public sale or distribution of any securities similar to
those being registered, or any securities convertible into or exchangeable or
exercisable for such securities, during the 14 days prior to, and during the
90-day period beginning on, the effective date of any registration statement in
which Holders are participating (except as part of such registration), if and to
the extent requested by the managing underwriter or underwriters in the case of
an underwritten public offering or if and to the extent requested by the Holders
in the case of a non-underwritten public offering; and (ii) that any agreement
entered into after the date of this Agreement pursuant to which the Company
issues or agrees to issue any securities convertible into or exchangeable or
exercisable for such securities (other than pursuant to an effective
registration statement) shall contain a provision under which holders of such
securities agree not to effect any public sale or distribution of any such
securities during the periods described in Section 4(b)(i), in each case
including a sale pursuant to Rule 144 under the 1933 Act.
 
3

--------------------------------------------------------------------------------


 
5. Lock-Up/Leak-Out Provisions.
 
(a) Lock-Up. In the event of a firmly-underwritten public offering of Common
Stock or other securities of the Company registered under the 1933 Act by a
nationally-recognized investment bank resulting in at least $20,000,000 in net
proceeds (before underwriters’ discounts and selling commissions) to the Company
(the “Public Offering”), each Holder agrees that for a period of six months
commencing on the effective date of the registration statement filed under the
1933 Act relating to the Public Offering (the “Lock-Up Period”), such Holder
will not offer, sell, contract to sell, grant any option for the sale of or
otherwise dispose of, directly or indirectly, any of the Registrable Stock, any
securities into which the Registrable Stock is convertible, exercisable or
exchangeable, or any other securities of the Company. In order to enable the
Company to enforce the restriction on resale during the Lock-Up Period, each
Holder agrees that the Company may impose stop-transfer instructions with
respect to any Registrable Stock or any other securities of the Company owned
beneficially or of record by such Holder until the expiration of the Lock-Up
Period.
 
(b) Extension of Lock-Up Period. In the event that the National Association of
Securities Dealers, any other state or federal regulatory authority or any of
their respective Affiliates requires that the Lock-Up Period be extended in
connection with the Public Offering, each Holder agrees that any executive
officer of the Company may execute any agreements and other documents, in such
officer’s sole and absolute discretion, for and on behalf of, and in the name
of, such Holder, to extend the Lock-Up Period to the extent required by the
National Association of Securities Dealers, such regulatory authority or such
Affiliate without prior notice to, or further consent by, any Holder. Each
Holder further agrees that any executive officer of the Company may, in such
officer’s sole and absolute discretion, extend the Lock-Up Period to the extent
such officer deems necessary or to the extent requested in writing by the
managing underwriter or underwriters. Each Holder irrevocably constitutes and
appoints the Chief Executive Officer of the Company, with full power of
substitution, as such Holder’s true and lawful agent and attorney-in-fact, with
full power and authority in such Holder’s name and stead to extend the Lock-Up
Period as provided in this Section 5(b).
 
(c) Leak-Out. No Registrable Stock may be sold, publicly or otherwise, for a
period of three months from the date of effectiveness of the registration
statement in which such Registrable Stock is included, and commencing on the
business day immediately following the expiration of such three-month period, no
more than five percent (5%) of such Registrable Stock may be sold publicly in
any monthly period for the next 20 consecutive months (as applicable to such
Registrable Stock, the “Leak-Out Period”). Each Holder agrees that any
Registrable Stock sold during the Leak-Out Period applicable to such Registrable
Stock will only be sold in “broker’s transactions” as such term is defined in
Rule 144 under the 1933 Act. Each Holder agrees that it will not engage in any
short selling of any Registrable Stock during the Leak-Out Period applicable to
such Registrable Stock.
 
4

--------------------------------------------------------------------------------


 
(d) Waiver of Lock-Up/Leak-Out Provisions. Any one or more of the restrictions
set forth in this Section 5: (i) may be waived by the board of directors of the
Company if it determines in good faith and in the exercise of its fiduciary
duties that such waiver would be in the best interests of the Company and its
stockholders for any valid business purpose, including, without limitation, to
increase the liquidity of the Common Stock; and (ii) will be null and void upon
the consummation of any tender offer to purchase all or substantially all of the
Company’s issued and outstanding securities or any merger, consolidation or
other reorganization of the Company with or into an unaffiliated Person if such
transaction is approved by the affirmative vote of the requisite number of
record and beneficial owners of the Company’s then outstanding and entitled to
vote on such transaction.
 
6. Indemnification and Contribution.
 
(a) Indemnification by the Company. The Company agrees to indemnify, to the full
extent permitted by law, each Holder, its directors, officers and agents and
each Person who controls such Holder (within the meaning of the 1933 Act)
against all Losses caused by any untrue or alleged untrue statement of material
fact contained in any registration statement, prospectus or preliminary
prospectus or any omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statement therein (in
case of a prospectus or preliminary prospectus, in the light of the
circumstances under which they were made) not misleading. The Company will also
indemnify any underwriters of the Registrable Stock, their officers and
directors and each Person who controls such underwriters (within the meaning of
the 1933 Act) to the same extent as provided above with respect to the
indemnification of the selling Holders.
 
(b) Indemnification by Holders. In connection with any registration statement in
which a Holder is participating, each such Holder will furnish to the Company in
writing such information with respect to such Holder as the Company reasonably
requests for use in connection with any such registration statement or
prospectus and agrees to indemnify, to the full extent permitted by law, the
Company, its directors, officers and agents and each Person who controls the
Company (within the meaning of the 1933 Act) against any Losses resulting from
any untrue or alleged untrue statement of material fact or any omission or
alleged omission of a material fact required to be stated in the registration
statement, prospectus or preliminary prospectus or any amendment thereof or
supplement thereto or necessary to make the statements therein (in the case of a
prospectus or preliminary prospectus, in the light of the circumstances under
which they were made) not misleading, to the extent, but only to the extent,
that such untrue statement or omission is contained in any information with
respect to such Holder so furnished in writing by such Holder. Notwithstanding
the foregoing, the liability of each such Holder under this Section 6(b) will be
limited to an amount equal to the initial public offering price of the
Registrable Stock sold by such Holder, unless such liability arises out of or is
based on gross negligence or willful misconduct of such Holder.
 
(c) Conduct of Indemnification Proceedings. Any Person entitled to
indemnification hereunder agrees to give prompt written notice to the
indemnifying party after the receipt by such Person of any written notice of the
commencement of any action, suit, proceeding or investigation or threat thereof
made in writing for which such Person will claim indemnification or contribution
pursuant to this Agreement and, unless in the reasonable judgment of such
indemnified party a conflict of interest may exist between such indemnified
party and the indemnifying party with respect to such claim, permit the
indemnifying party to assume the defense of such claims with counsel reasonably
satisfactory to such indemnified party. Whether or not such defense is assumed
by the indemnifying party, the indemnifying party will not be subject to any
liability for any settlement made without its consent (which consent shall be in
the indemnifying party’s sole discretion if the indemnifying party is solely
liable for all Losses in connection with such claim, and which consent shall not
be unreasonably withheld if both the indemnifying party and the indemnified
party are liable for Losses in connection with such claim). Failure by such
Person to provide said notice to the indemnifying party shall itself not create
liability except to the extent of any injury caused thereby. No indemnifying
party will consent to entry of any judgment or enter into any settlement which
does not include as an unconditional term thereof the giving by the claimant or
plaintiff to such indemnified party of a release from all liability in respect
of such claim or litigation. If the indemnifying party is not entitled to, or
elects not to, assume the defense of a claim, it will not be obligated to pay
the fees and expenses of more than one counsel with respect to such claim,
unless in the reasonable judgment of any indemnified party a conflict of
interest may exist between such indemnified party and any other such indemnified
parties with respect to such claim, in which event the indemnifying party shall
be obligated to pay the fees and expenses of such additional counsel or
counsels.
 
5

--------------------------------------------------------------------------------


 
(d) Contribution. If for any reason the indemnity provided for in this Section 6
is unavailable to, or is insufficient to hold harmless, an indemnified party,
then the indemnifying party shall contribute to the amount paid or payable by
the indemnified party as a result of such Losses (i) in such proportion as is
appropriate to reflect the relative benefits received by the indemnifying party
on the one hand and the indemnified party on the other hand, or (ii) if the
allocation provided by clause (i) above is not permitted by applicable law, or
provides a lesser sum to the indemnified party than the amount hereinafter
calculated, in such proportion as is appropriate to reflect not only the
relative benefits received by the indemnifying party on the one hand and the
indemnified party on the other hand but also the relative fault of the
indemnifying party and the indemnified party as well as any other relevant
equitable considerations. The relative fault of such indemnifying party and
indemnified parties shall be determined by reference to, among other things,
whether any action in question, including any untrue or alleged untrue statement
of a material fact or omission or alleged omission to state a material fact, has
been made by, or relates to information supplied by, such indemnifying party or
indemnified parties; and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such action. The amount paid
or payable by a party as a result of the Losses referred to above shall be
deemed to include, subject to the limitations set forth in Section 6(c), any
legal or other fees or expenses reasonably incurred by such party in connection
with any investigation or proceeding.
 
The parties agree that it would not be just and equitable if contribution
pursuant to this Section 6(d) were determined by pro rata allocation or by any
other method of allocation which does not take account of the equitable
considerations referred to in the immediately preceding paragraph. No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the 1933 Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation.
 
6

--------------------------------------------------------------------------------


 
If indemnification is available under this Section 6, the indemnifying parties
shall indemnify each indemnified party to the full extent provided in
Sections 6(a) and 6(b) without regard to the relative fault of said indemnifying
party or indemnified party or any other equitable consideration provided for in
this Section 6.
 
7. Participation in Underwritten Registrations. No Holder may participate in any
underwritten registration hereunder unless such Holder (a) agrees to sell such
Holder’s securities on the basis provided in any underwriting arrangements
approved by the Holders entitled hereunder to approve such arrangements, and (b)
completes and executes all questionnaires, powers of attorney, indemnities,
underwriting agreements and other documents reasonably required under the terms
of such underwriting arrangements.
 
8. Rule 144. After a registration statement has been filed under the 1933 Act
and declared effective by the Commission, the Company covenants that it will
file the reports required to be filed by it under the 1933 Act and the
Securities Exchange Act of 1934, as amended, and the rules and regulations
adopted by the Commission thereunder; and it will take such further action as
any Holder may reasonably request, all to the extent required from time to time
to enable such Holder to sell Registrable Stock without registration under the
1933 Act within the limitation of the exemptions provided by (a) Rule 144 under
the 1933 Act, as such Rule may be amended from time to time; or (b) any similar
rule or regulation hereafter adopted by the Commission. Upon the request of any
Holder, the Company will deliver to such Holder a written statement as to
whether it has complied with such requirements.
 
9. Transfer of Registration Rights. The registration rights of any Holder under
this Agreement with respect to any Registrable Stock may not be transferred to
any third Person other than to an affiliate of such Holder; provided, however,
that such transfer to an affiliate must be effected in accordance with
applicable securities laws; further provided, that the transferring Holder shall
give the Company written notice at or prior to the time of such transfer stating
the name and address of the transferee and identifying the securities with
respect to which the rights under this Agreement are being transferred; further
provided, that such transferee shall agree in writing, in form and substance
satisfactory to the Company in its sole and absolute discretion, to be bound as
a Holder by all of the provisions of this Agreement; and further provided, that
such assignment shall be effective only if immediately following such transfer
the further disposition of such securities by such transferee is restricted
under the 1933 Act. Except as set forth in this Section 9, a transfer of
Registrable Stock shall cause such Registrable Stock to lose such status.
 
10. Mergers, Etc. The Company will not, directly or indirectly, enter into any
merger, consolidation or reorganization in which the Company will not be the
surviving corporation unless the proposed surviving corporation, prior to such
merger, consolidation or reorganization, agrees in writing to assume the
obligations of the Company under this Agreement, and for that purpose references
hereunder to “Registrable Stock” shall be deemed to be references to the
securities the Holders would be entitled to receive in exchange for Registrable
Stock under any such merger, consolidation or reorganization; provided, however,
that the provisions of this Section 10 shall not apply in the event of any
merger, consolidation or reorganization in which the Company is not the
surviving corporation if each Holder is entitled to receive in exchange for its
Registrable Stock consideration consisting solely of (a) cash; (b) securities of
the acquiring corporation which may be immediately sold to the public without
registration under the 1933 Act; or (c) securities of the acquiring corporation
which the acquiring corporation has agreed to register within 90 days of
completion of the transaction for resale to the public pursuant to the 1933 Act.
 
7

--------------------------------------------------------------------------------


 
11. Miscellaneous.
 
(a) No Inconsistent Agreements. The Company will not hereafter enter into any
agreement with respect to its securities which is inconsistent with the rights
granted to the Holders in this Agreement.
 
(b) Notices. All notices and other communications under this Agreement must be
in writing and will be deemed given (i) when delivered personally; (ii) on the
fifth business day after being mailed by certified mail, return receipt
requested; (iii) the next business day after delivery to a recognized overnight
courier; or (iv) upon transmission and confirmation of receipt by a facsimile
operator if sent by facsimile, to the parties at the following addresses or
facsimile numbers (or to such other address or facsimile number as such party
may have specified by notice given to the other party pursuant to this
provision):
 
If to the Company:                           Tribeworks, Inc.
2001 152nd Avenue NE
Redmond, Washington 98052
Attn: Peter B. Jacobson, CEO
Facsimile: (425) 818-8832
 
With a copy (which shall not constitute notice) to:


Hughes & Luce, LLP
1717 Main Street, Suite 2800
Dallas, Texas 75201
Attn: I. Bobby Majumder, Partner
Facsimile: (214) 939-5849
 
If to Stockholder.:                             Petroleum Corp. of Canada
2800, 715-5 Avenue SW
Calgary Alberta, T2P 2X6
Attn: Dennis Nerland, Secretary
Facsimile: (403) 299-9601


With a copy (which shall not constitute notice) to:


Shea, Nerland, Calnan LLP 
2800, 715-5 Avenue SW,
Calgary Alberta, T2P 2X6
Attn: Dennis Nerland
Facsimile: (403) 299-9601
 
8

--------------------------------------------------------------------------------




 
Any such notice or other communication will be deemed to have been given and
received (whether actually received or not) on the day it is personally
delivered or delivered by courier or overnight delivery service or sent by
telecopy or, if mailed, when actually received.
 
(c)  Attorneys’ Fees and Costs. If attorneys’ fees or other costs are incurred
to secure performance of any obligations hereunder, or to establish damages for
the breach thereof or to obtain any other appropriate relief, or to defend
against any of the foregoing actions, the prevailing party will be entitled to
recover reasonable attorneys’ fees and costs incurred in connection therewith.
 
(d) Severability. The invalidity or unenforceability of any provision of this
Agreement will not affect the validity or enforceability of any other provision
of this Agreement, each of which will remain in full force and effect, so long
as the economic or legal substance of the transactions contemplated by this
Agreement is not affected in a manner materially adverse to any party, it being
intended that all of the rights and privileges of the Holders shall be
enforceable to the fullest extent permitted by Law.
 
(e)  Counterparts. This Agreement may be executed in one or more counterparts
(including by facsimile or portable document format (.pdf)) for the convenience
of the parties hereto, each of which will be deemed an original, but all of
which together will constitute one and the same instrument.
 
(f)  Interpretation. The section headings contained in this Agreement are solely
for the purpose of reference, are not part of the agreement of the parties and
will not in any way affect the meaning or interpretation of this Agreement.
 
(g)  Binding Effect; Assignment. Except as otherwise expressly provided herein,
this Agreement will be binding upon and inure to the benefit of the parties and
their respective successors and assigns.
 
(h) Enforceability. This Agreement shall remain in full force and effect
notwithstanding any breach or purported breach of or relating to the Purchase
Agreement.
 
(i)  Entire Agreement. This Agreement, together with the Purchase Agreement,
contains the entire understanding of the parties relating to the subject matter
hereof and supersedes all prior written or oral and all contemporaneous oral
agreements and understandings relating to the subject matter hereof. The
recitals to this Agreement are hereby incorporated by reference into and made a
part of this Agreement for all purposes.
 
(j) Amendments and Waivers. The provisions of this Agreement may not be amended,
supplemented or modified, and waivers or consents to departures from the
provisions hereof may not be given, unless the Company has obtained the written
consent of the Holders of at least a majority of the Registrable Stock then
outstanding affected by such amendment, supplement, modification, waiver or
departure.
 
9

--------------------------------------------------------------------------------


 
(k) Remedies. Each Holder, in addition to being entitled to exercise all rights
granted by Law, including recovery of damages, will be entitled to specific
performance of its rights under this Agreement. The Company agrees that monetary
damages would not be adequate compensation for any loss incurred by reason of a
breach by the Company of the provisions of this Agreement, and hereby agrees to
waive (to the extent permitted by law) the defense in any action for specific
performance that a remedy of law would be adequate.
 
(l)  GOVERNING LAW. THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH THE SUBSTANTIVE LAWS OF THE STATE OF DELAWARE,
WITHOUT GIVING EFFECT TO ANY CONFLICTS OF LAW RULE OR PRINCIPLE THAT MIGHT
RESULT IN THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.
 
(m)  Drafting. The language in all parts of this Agreement will be interpreted,
in all cases, according to its fair meaning and not for or against any party
hereto. Each party acknowledges that it and its legal counsel have reviewed and
revised this Agreement and that the normal rule of construction to the effect
that any ambiguities are to be resolved against the drafting party will not be
employed in the interpretation of this Agreement.
 
(n)  Usage. Whenever the plural form of a word is used in this Agreement, it
will include the singular form of that word. Whenever the singular form of a
word is used in this Agreement, it will include the plural form of that word.
The term “or” will not be interpreted as excluding any of the items described.
The term “include” or any derivative of such term does not mean that the items
following such term are the only types of such items.
 
(o) No Third Party Beneficiaries. This Agreement is for the sole benefit of the
parties hereto, and nothing expressed or implied will give or be construed to
give any other Person any legal or equitable rights, remedies, obligations or
liabilities under or by reason of this Agreement, except as expressly provided
herein.
 
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
10

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
 

    THE COMPANY:             TRIBEWORKS, INC.      
 
 
  By: 

--------------------------------------------------------------------------------

    Name:         

--------------------------------------------------------------------------------

    Title:          

--------------------------------------------------------------------------------

 

 

   
THE STOCKHOLDER:
           
PETROLEUM CORPORATION OF CANADA
LIMITED
     
 
 
  By: 

--------------------------------------------------------------------------------

    Name:         

--------------------------------------------------------------------------------

    Title:          

--------------------------------------------------------------------------------

 

 
[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------


 